DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 10/12/2020 is acknowledged.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siess (U.S. Patent Application Publication No. 2017/0043074,) hereinafter referred to as Siess; in view of Reeves et al. (U.S. Patent Application Publication No. 2006/0222533,) hereinafter referred to as Reeves; further in view of Buckholtz (U.S. Patent No. 5,021,048,) hereinafter referred to as Buckholtz.
Regarding claims 1 and 21, Siess teaches a medical device for implantation within a heart of a patient (¶[0035] paracardiac pump, Abstract “miniature pump”), the medical device comprising: 

at least one outlet for delivering blood flow (¶[0025] outlet, 600), the housing having a longitudinal axis (“a longitudinal axis” is an arbitrary designation as it is not recited with respect to any dimension or face of the device, any theoretical axis may be considered a longitudinal axis, see Figs. 1-2 for exemplary embodiments) and being sized for placement within the heart (¶[0035] paracardiac pump, Abstract “miniature pump”); 
a fluid barrier disposed within the housing (Fig. 1, there is a division between the left section comprising electrical connectors 220, catheter 230, and axial housing magnet 270 and right section comprising the remainder of the components and inlet/outlet) and separating the housing into a first section containing the at least one inlet and the at least one outlet, and a second section, the fluid barrier being impervious to fluid (Fig. 1, fluid path comprises elements 240, 255, 550 and none of the space in the left section in the figure); 
an impeller disposed within the first section of the housing (Fig. 1-2 element 500 is the impeller, visibly in section comprising blood inlet/outlet 540/600), wherein a longitudinal axis of the impeller and the longitudinal axis of the housing are the same (while the above note about “a longitudinal axis” applies also to the impeller here, Figs. 1-2 nevertheless show a commonly held longitudinal axis between impeller and housing), the impeller having a main body and at least one blade extending radially outward from the main body (Figs. 1-2, impeller, 500, ¶[0022], vanes 520); 

at least a second magnet (axial housing magnet 270, ¶[0024]) disposed within the second section of the housing, the first and second magnets configured and arranged such that rotation of the second magnet causes the first magnet to rotate (¶[0024] in cooperation with the axial rotor magnet); and such that the second magnet is rotatably coupled to a drive shaft while permitting axial movement of the second magnet relative to the drive shaft to allow the second magnet to be drawn toward the fluid barrier to thereby allow attractive magnetic forces to be applied to the fluid barrier and to reduce axial loads on the drive shaft (¶[0024] “designed to counteract the axial forces encountered when the rotor 400 is up to speed, surrounded by an active magnet, designed to compensate for additional axial loads, such as those present during pre-load or after-load of the impeller” and ¶[0040]).
Siess therefore teaches the device wherein the rotor is configured to be rotated within the second section of the housing, thereby rotation the second magnet, which causes rotation of the first magnet, thereby rotating the impeller shaft and the impeller, creating suction thereby drawing blood from the left ventricle through the at least one inlet into the housing and driving blood through the at least one outlet into the ascending aorta.

Attention is brought to the Reeves reference, which teaches wherein: 
the first magnet has a first opening therethrough configured for receiving and coupling an impeller shaft to the first magnet (Fig. 4, driven magnet element 310, 
the second magnet has a second opening therethrough configured for receiving and coupling a drive shaft to the second magnet (Fig. 4, ¶¶[0035-0036], magnet 184, drive shaft element 160, opening element 192), 
wherein the first and second openings each have a first transverse cross-sectional shape taken perpendicular to a longitudinal axis of the drive shaft (central opening to receive respective shafts (magnet opening shape is cylindrical ¶[0035] however assembled magnet and magnet-holder is optionally non-round ¶[0036] such as keyed); and 
the drive shaft and at least a portion of the impeller shaft each have a second transverse cross-sectional shape taken perpendicular to the longitudinal axis of the respective shafts (Fig. 4).
Although Reeves teaches an example of non-round cross-sectional shapes to fix a magnet on a shaft in order to ensure fixed relative rotation (¶[0036]), Reeves does not teach where the shafts and openings in respective magnets are non-round. 
Attention is brought to the Buckholtz reference, which teaches first and second transverse cross-sectional shapes that are non-round, such that rotation of the 
Reeves teaches that a set-screw and other forms of fixation are equally known in the art (Reeves, ¶[0036]) and Buckholtz teaches that non-round shapes for fixation are yet more options for one of ordinary skill in the art (Buckholtz col. 3, lines 59-65). Therefore, the prior art of record shows that non-round shapes are equivalent to other fixation means as recognized in the art, and one of ordinary skill in the art would enjoy a reasonable expectation of success in substituting one for another.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the transverse cross-sections of Siess as modified to yield a non-round shape for ensuring rotational fixation because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 2, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 1.
Siess teaches further comprising a power source coupled to the drive shaft (¶[0016]).
Regarding claim 3, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 2.

Regarding claim 4, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 3.
Siess further teaches wherein the power source is a motor (electric motor ¶[0016]).
Claims 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess, Reeves, and Buckholtz as applied to claims 1-4 and 21 above, and further in view of Smith (U.S. Patent No. 5,145,333,) hereinafter referred to as Smith.
Regarding claim 5, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 3.
Siess does not teach wherein the power source is a second impeller connected to the drive shaft, wherein the catheter shaft defines a fluid pathway, wherein the drive shaft and second impeller are disposed within the fluid pathway such that a fluid impacting the second impeller drives the impeller which turns the second magnet, which causes the first magnet to turn, thereby turning the impeller shaft and impeller.
Attention is drawn to the Smith reference, which teaches wherein the power source is a second impeller connected to the drive shaft, wherein the catheter shaft defines a fluid pathway, wherein the drive shaft and second impeller are disposed within the fluid pathway such that a fluid impacting the second impeller drives the impeller 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electric motor drive of Siess as modified to use the fluid motor drive of Smith, because Smith teaches several disadvantages to an electric motor arrangement including size, electricity, and additional supply lines (Smith, col. 1, lines 19-20, 27-30, and 41-42).
Regarding claims 13-14, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 1.
Siess does not teach a pivot member disposed between the second magnet and the fluid barrier nor wherein the pivot member has a projection extending distally therefrom, the projection configured to be received by a second recess in the fluid barrier
Attention is drawn to the Smith reference, which teaches a pivot member disposed between the second magnet and the fluid barrier (col. 3, lines 56-65) wherein the pivot member has a projection extending distally therefrom, the projection configured to be received by a second recess in the fluid barrier (col. 3, lines 56-65, recess and drive shaft second portion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electric motor drive of Siess as modified to use the fluid motor drive of Smith, which requires the pivot members and corresponding recesses as additional stabilization,  because Smith teaches several disadvantages to an electric motor .
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess, Reeves, and Buckholtz as applied to claims 1-4 and 21 above, and further in view of Pfeffer et al. (U.S. Patent Application No. 2009/0093764,) hereinafter referred to as Pfeffer.
Regarding claim 6, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 1.
Siess further teaches wherein the at least one outlet is positioned such that the impeller is positioned within the housing such that the at least one blade is disposed adjacent the opening of the outlet (Figs. 1-2, proximity of impeller blade/vanes and outlet).
Siess does not teach wherein the at least one outlet includes a plurality of side openings spaced apart around a circumference of the housing.
Attention is brought to the Pfeffer reference, which teaches at least one outlet of a blood pump includes a plurality of side openings spaced apart around a circumference of the housing.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the outlet of Siess as modified to include a plurality of spaced openings, as taught by Pfeffer, because Pfeffer teaches that it disrupts laminar blood flow and prevents a water jet pumping effect on the coronary arteries (Pfeffer ¶[0106]).
Regarding claim 10, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 1.

Attention is brought to the Pfeffer reference which teaches a proximal end of the impeller shaft extends proximal of the first magnet (Fig. 15, element 23.1 magnet, and element 24.5 centering pin), the proximal end having a first protrusion configured to be received by a first recess in the fluid barrier (hemispherical recess, ¶[0147]).
It would have been obvious to one of ordinary skill in the art to utilize the impeller shaft of Siess as modified as a centering pin, as taught by Pfeffer, because Pfeffer teaches that it provides axial centering for the attached shaft and magnet elements (Pfeffer ¶[0150]).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess, Reeves, Buckholtz, and Pfeffer, as applied to claims 6 and 10 above, and further in view of Rodefeld (U.S. Patent Application Publication No. 2014/0336446,) hereinafter referred to as Rodefeld.
Regarding claims 11-12, Siess, as modified by Reeves and Buckholtz, as modified by Pfeffer, teaches the medical device of claim 10.
Siess as modified does not teach wherein the impeller shaft includes a disc adjacent the first protrusion, the disc extending perpendicularly from a longitudinal axis of the impeller shaft.
Attention is brought to the Rodefeld reference, which teaches an impeller including a disc, the disc extending perpendicularly from a longitudinal axis of the impeller shaft, wherein the disc has two opposing lobes (¶[0044]).
.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess, Reeves, and Buckholtz as applied to claims 1-4 and 21 above, and further in view of Ricci et al. (U.S. Patent Application Publication No. 2011/0237863,) hereinafter referred to as Ricci.
Regarding claims 15 and 16, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 1.
Siess does not teach further comprising a bearing assembly configured to support and center a distal end of the impeller shaft, the bearing assembly including a bearing housing fixed to the housing, a spacer slidably disposed within the bearing housing, and a distal bearing fixed within the spacer, wherein the bearing assembly further includes a spring member disposed around the spacer.
Attention is drawn to the Ricci reference, which teaches a bearing assembly configured to support and center a distal end of the impeller shaft, the bearing assembly including a bearing housing fixed to the housing, a spacer slidably disposed within the bearing housing, and a distal bearing fixed within the spacer, wherein the bearing assembly further includes a spring member disposed around the spacer (¶¶[0046-0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the impeller shaft assembly of Siess as modified to include a 
Regarding claims 17-19, the claims are directed to substantially the same subject matter as claims 1-5 and 15 and are rejected under substantially the same sections of Siess, as modified by Reeves, Buckholtz, Smith, and Ricci.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess, Reeves, and Buckholtz as applied to claims 1-4 and 21 above, and further in view of Fox et al. (U.S. Patent No. 9,398,743,) hereinafter referred to as Fox.
Regarding claim 8, Siess, as modified by Reeves and Buckholtz, teaches the medical device of claim 7.
Siess as modified does not disclose a stadium-shaped cross-section.
Attention is brought to the Fox reference which teaches a motor drive shaft and receiving opening with a stadium shaped cross-section (here referred to as double-d col. 11 lines 54-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the non-round cross sectional area of Siess as modified to use a stadium shape, because Fox teaches that it helps distribute torsional loads over larger surfaces to provide a longer service life (Fox. col. 11 lines 59-64).
Regarding claim 9, Siess, as modified by Reeves, Buckholtz, and Fox teaches the medical device of claim 8.
Fox further teaches wherein a distal region of the impeller shaft is cylindrical (distal is arbitrary without a corresponding proximal counterpoint, but in the present 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792             

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792